     Case 2:21-cv-00969-KJM-KJN Document 8 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT EUGENE ROJAS,                             No. 2:21-cv-0969 KJN P
12                        Plaintiff,
13            v.                                       ORDER & FINDINGS &
                                                       RECOMMENDATIONS
14    SACRAMENTO COUNTY SUPERIOR
      COURT CLERK’S OFFICE,
15
                          Defendant.
16

17

18           A recent court order was served on plaintiff’s address of record and returned by the postal

19   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

20   a party appearing in propria persona inform the court of any address change.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

22   district judge to this action; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

24   failure to prosecute. See Local Rule 183(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
                                                       1
      Case 2:21-cv-00969-KJM-KJN Document 8 Filed 08/04/21 Page 2 of 2


 1   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 2   days after service of the objections. Plaintiff is advised that failure to file objections within the

 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 4   F.2d 1153 (9th Cir. 1991).

 5   Dated: August 4, 2021

 6

 7

 8

 9   roja0969.33a


10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
